DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 has been amended to specify that the pressure is in units of bar. Claim 18 has been amended to correct an improper Markush group.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-8, 10-15,17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daschlein et al. (US 2016/0297943).  The rejection set forth in paragraphs 6-18 of the Non-Final Rejection mailed on 4/25/2022 is incorporated herein by reference. 
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Daschlein does not recognize the use of a gaseous fluid that is insoluble in a non-expanded thermoplastic polymeric (TP) material in combination with a gaseous fluid that is soluble in a non-expanded TP material. Applicant states that on the contrary, Daschlein discloses the use of both N2 and CO2 as blowing agents that are used to impregnate the thermoplastic beads. Applicant asserts that both N2 and CO2 would be synonymous with Applicant’s soluble gaseous fluid. Applicant states that Daschlein did not recognize using N2 as a non-blowing agent material/insoluble gaseous fluid, as stated in the fourth full paragraph on page 6 of the Remarks filed on 7/18/2022. 
This is incorrect and persuasive.
There is absolutely no requirement or indication that the insoluble gaseous fluid of the instant claims is a “non-blowing agent.” It is further unclear how and why when N2 (which is expressly recited as the “insoluble” gaseous fluid used in the instant invention) is used with an identical thermoplastic (thermoplastic polyurethane), the identical gaseous fluid (at an identical pressure and temperature) would perform/behave in one manner in the instant specification and another manner in the applied prior art. This argument was presented in the Non-Final rejection mailed on 4/25/2022, and Applicants have not explained how this is possible.  Identical materials, CO2 (corresponding the instantly claimed soluble gaseous fluid) and N2 (corresponding to the instantly claimed “insoluble” gaseous fluid), are introduced to an identical material (thermoplastic polyurethane) under identical conditions (temperature and pressure; see rejection above) in the disclosure of Daschlien as recited in the instantly claimed invention. Stating that an identical material (nitrogen) would behave in one manner (under the same process conditions), i.e. a “non-blowing agent” and would perform in an entirely different manner (under the same process conditions (blowing agent) is not factually supported objective evidence in support of such a contention. There is no indication that the nitrogen of the instant claims is a “non-blowing agent.” The identical gaseous fluid, nitrogen, would be expected to behave in an identical manner when introduced under identical process conditions to an identical material to form an identical product (expanded pellets). Applicants have provided no evidence to demonstrate the contrary. Calling one material “soluble” and one “insoluble” does not render one a blowing agent (the soluble material) and one a “non-blowing agent” (the insoluble material). Applicants have not explained how and why when N2 (which is expressly recited as the “insoluble” gaseous fluid used in the instant invention) is used with an identical thermoplastic (thermoplastic polyurethane), the identical gaseous fluid (at an identical pressure and temperature) would perform/behave in one manner in the instant specification and another manner in the applied prior art. The burden remains with Applicants to provide such an explanation. 
As discussed in the previous Office Action incorporated into this action by reference, addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one or low soluble gaseous fluid which has a solubility of < 10 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37. It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 50 - 250 (bar) by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure and temperature(s) disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which falls within the ranges of instant claims 1, 14-15, 18, and 20-21 (see Example 7, the pressure of which is 170 bar). As identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, the increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. Applicant has provided no evidence which demonstrates the contrary. Calling one material “soluble” and one “insoluble” does not render one a blowing agent (the soluble material) and one a “non-blowing agent” (the insoluble material). Applicants have not explained how and why when N2 (which is expressly recited as the “insoluble” gaseous fluid used in the instant invention) is used with an identical thermoplastic (thermoplastic polyurethane), the identical gaseous fluid (at an identical pressure and temperature) would perform/behave in one manner in the instant specification and another manner in the applied prior art. The burden remains with Applicants to provide such an explanation. 
Applicant has not provided any evidence that shows that a thermoplastic polymeric material cannot be blown by N2. Applicant has not provided evidence that insoluble gaseous fluid cannot be a blowing agent. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” 
For the reasons provided above, Applicant’s arguments filed on 7/18/2022 are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766